DETAILED ACTION
This is Final Office Action in response to amendment filed on February 15, 2021. Claims 1-20 have been cancelled. Claims 41-43 are newly added. Claims 21-43 are pending.
Response to Arguments
Applicant’s arguments regarding amended limitations “a second node determines whether application of the first transaction from first node and a second transaction previously applied to the second instance of the data set at the second node before the first transaction is received and since a last transaction was received from the first node would result in a conflict event indicated in a conflict policy of the conflict policies”, (response 2/15/2021, pages 9-11), with respect to 21, 30 and 36 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,585,878 B2 in view of Bailey et al. (US 20140358929 A1). 
All limitations and elements in claim 21 of the instant application are found in claim 1 of Cadarette except “maintaining conflict policies, wherein each conflict policy indicates a conflict event and a corrective action to perform upon occurrence of the conflict event, wherein different corrective actions are provided for different conflict events” have been omitted. However, Lundsgaard, in field of performing conflict of replicated changes among nodes in a network, teaches the conflict (¶[0031] and [0036], Lundsgaard) and a corrective action to perform upon occurrence of the conflict event (¶[0036] and [0040], Lundsgaard, i.e., resolving the conflict set of data which has been incorrect), wherein different corrective actions (different actions 502 and 504 of Fig.5) are provided for different conflict events (Fig.5, Fig.8; ¶[0036] and [0040], Lundsgaard). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Palmer and Lundsgaard before them to facilitate the corrective action in conflict transactions of Lundsgaard into Palmer, as taught by Lundsgaard. One of ordinary skill in the art would be motivated to efficiently resolving conflicts that have been utilized in an attempt to minimize the number of occurrences of incorrect data being stored anywhere within the database system (¶[0004], Lundsgaard).
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to one with ordinary skill in the art at the time the invention was made to resolve conflict transactions among nodes in a network. The motivation would have been to accommodate an obvious need. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The following table shows the claims in ‘340 that are rejected by corresponding claims in ‘878
Claims Comparison Table:

Instant application  #16/427,340
Patent # 10,585,878
Claim 21. A computer program product for determining conflicts of changes updating instances of a data set at different nodes in a network including a first node and a second node, wherein each of the nodes includes one instance of the data set, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to perform operations, the operations comprising: 
maintaining conflict policies, wherein each conflict policy indicates a conflict event and a corrective action to perform upon occurrence of the conflict event, wherein different corrective actions are provided for different conflict events; 

receiving at the second node having a second instance of the data set a first transaction replicated from the first node, wherein the first transaction was applied to a first instance of the data set of the first node; 








determining, at the second node, that application of the first transaction from the first node would result in a conflict event indicated in a conflict policy of the conflict policies with a second transaction previously applied to the second instance of the data set at the second node before the first transaction is received; and 

determining a conflict policy for the conflict event determined from the application of the first transaction; 


determining a corrective action in the determined conflict policy; and 



performing, at the second node, the determined corrective action. 

22. The computer program product of claim 21, wherein the determined corrective action comprises applying the first and second transactions to the second and first nodes, respectively, and notify an initiator of the first and second transactions resulting in the conflict event. 

23. The computer program product of claim 21, wherein the first node maintains a first update log of transactions applied to the first instance of the data set and the second node maintains a second update log of transactions applied to the second instance of the data set, wherein the second node determines the conflict event by determining whether the first transaction conflicts with the second transaction indicated in the second update log. 

24. The computer program product of claim 21, wherein the determining that the application of the first transaction would result in a conflict event comprises determining whether application of the first transaction to the second instance of the data set would result in a satisfying a condition indicated for the conflict event in the conflict policies. 

25. The computer program product of claim 24, wherein the satisfying the condition indicates an error introduced by the application of the first transaction to the second instance of the data set, wherein the corrective action corrects the error in the second instance of the data set resulting from the application of the first transaction. 

26. The computer program product of claim 24, wherein the first and second instances of the data set comprise a first database and a second database, respectively, wherein the satisfying the condition comprises a record in the first and/or second instance of the data set having at least one of a key not found error, column mismatch, row mismatch, and wherein the corrective action performs an operation on the record including the error at the second and first instances of the data sets, respectively, to correct the error. 


27. The computer program product of claim 21, wherein the conflict policies each indicate a transaction type of a transaction for which the conflict event applies, wherein the determining that the application of the first transaction would result in a conflict event comprises determining that the application of the first transaction would result in a conflict event in a conflict policy indicating a transaction type of the first transaction. 

28. The computer program product of claim 27, wherein the determining the conflict policy comprises determining a conflict policy for the transaction type of the first transaction having the conflict event resulting from the application of the first transaction. 

29. The computer program product of claim 21, wherein a plurality of intervening transactions are made to the second instance of the data set, including the second transaction, between a time of receiving the first transaction and a previous replicated transaction from the first node applied to the second instance of the data set received at the second node before the first transaction, wherein the operations further comprise: determining whether the first transaction conflicts with the plurality of intervening transactions at the first instance of the data set. 


for determining conflicts of changes updating instances of a data set at different nodes in a network including a first node and a second node, wherein each of the nodes includes one instance of the data set, comprising: 











receiving at the second node having a second instance of the data set a first transaction replicated from the first node, wherein the first transaction was applied to a first instance of the data set of the first node, wherein the first node replicates transactions at the first node to the first instance of the data set to the second node to apply to the second instance of the data set, wherein the first and the second nodes receive transactions from users for the first and second instances of the data set at the first and the second nodes, respectively; 

determining, at the second node, whether application of the replicated first transaction from the first node would result in a conflict event with a second transaction, received at the second node from a user and that was previously applied to the second instance of the data set, in response to receiving the replicated first transaction; and 

applying a conflict policy at the second node to perform a first action in response to determining application of the received replicated first transaction and the second transaction, already applied to the second instance of the data set, would result in the conflict event, wherein the conflict policy is applied to the first node to perform a second action at the first node to handle the conflict event when the first node receives a replication of the second transaction to the second instance of the data set at the second node. 

2. The method of claim 1, wherein the first and second actions apply the first and second transactions to the second and first nodes, respectively, and notify an initiator of the first and second transactions resulting in the conflict event. 

    

3. The method of claim 1, wherein the first node maintains a first update log of transactions applied to the first instance of the data set and the second node maintains a second update log of transactions applied to the second instance of the data set, wherein the second node determines the conflict event by determining whether the first transaction conflicts with the second transaction indicated in the second update log. 

    4. The method of claim 1, wherein the determining the conflict event comprises determining whether application of the first transaction to the second instance of the data set would result in a satisfying a condition, wherein the conflict policy specifies an additional action to perform in response to determining that application of the first transaction would result in the satisfying the condition. 

    5. The method of claim 4, wherein the satisfying the condition indicates an error introduced by the application of the first transaction to the second instance of the data set, wherein the first action specifies to correct the error in the second instance of the data set resulting from the application of the first transaction. 

    6. The method of claim 4, wherein the first and second instances of the data set comprise databases, and wherein the satisfying the condition comprises a record in the first and/or second instance of the data set having at least one of a key not found error, column mismatch, row mismatch, and wherein the first and the second actions perform an operation on the 

    7. The method of claim 4, wherein the first and second actions of the conflict policy specify to allow the first and second transactions that result in the satisfying the conflict event to be applied to the second and first instances of the data set, respectively, and wherein the first and second actions take corrective action that does not alter the first and second transactions made to the second and first instances of the data set, respectively. 

    8. The method of claim 1, wherein a plurality of intervening transactions are made to the second instance of the data set, including the second transaction, between a time of receiving the first transaction and a previous replicated transaction from the first node applied to the second instance of the data set received at the second node before the first transaction, wherein the operations further comprise: determining whether the first transaction conflicts with the plurality of intervening transactions at the first instance of the data set. 

    9. The method of claim 1, wherein the applying the conflict policy comprises: applying the first transaction to a first record in the second instance of the data set; and modifying a second record in the second instance of the data set based on content of the first record resulting from applying the first transaction. 



Allowable Subject Matter
Claims 21-43 are allowed over the art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
(¶[0019] and [0022], Palmer), wherein each of the nodes includes one instance of the data set (¶[0019] and [0022], Palmer), the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to perform operations (¶[0019] and [0022], Palmer), the operations comprising: maintaining conflict policies (¶[0096] and [0108]-[0109] Palmer, i.e., maintaining conflict’s transaction lock policy); receiving at the second node having a second instance of the data set a first transaction replicated from the first node (¶[0019], [0022], [0068], [0086], [0094] and [0114] Palmer, i.e., receiving transaction replicated from a node), wherein the first transaction was applied to a first instance of the data set of the first node (¶[0028]-[0029] and [0110] Palmer, i.e., applying conflict policy a node to perform transaction); determining that application of the transaction from the first node would result in a conflict event indicated in a conflict policy of the conflict policies with a second transaction applied to the second instance of the data set (¶[0019], [0022], [0025]-[0028], [0073], [0079] and [0108]-[0109], Palmer, i.e., determining a conflict occur between transaction’s nodes); and determining a conflict policy for the conflict event determined from the application of the transaction (¶[0028]-[0029] and [0110] Palmer, i.e., conflict policy a node to perform transaction actions event “on commit action” or “on abort action”).
Lundsgaard et al. (US 20070143368 A1) disclose the conflict policy indicates a conflict event (¶[0031] and [0036], Lundsgaard) and a corrective action to perform upon occurrence of the conflict event (¶[0036] and [0040], Lundsgaard, i.e., resolving the conflict set of data which has been incorrect), wherein different corrective actions (different actions 502 and 504 of Fig.5) (Fig.5, Fig.8; ¶[0036] and [0040], Lundsgaard), determining a corrective action in the determined conflict policy (Fig.5; ¶[0036] and [0040], Lundsgaard) and performing the determined corrective action (Fig.5; ¶[0036] and [0040], Lundsgaard). However, the prior art fails to disclose or suggest “a second node determines whether application of the first transaction from first node and a second transaction previously applied to the second instance of the data set at the second node before the first transaction is received and since a last transaction was received from the first node would result in a conflict event indicated in a conflict policy of the conflict policies.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Vermeulen (US 20150378775 A1)/ (US 20150378774 A1) disclose LOG-BASED CONCURRENCY CONTROL USING SIGNATURES.
2. Palmer (US 20160350357 A1) disclose DISCONNECTED OPERATION WITHIN DISTRIBUTED DATABASE SYSTEMS.
3. Savunen et al. (US 20110196837 A1) disclose ENHANCED DATA ACCESS FOR INFORMATION SYSTEMS.
4. McWilliams et al. (US 20120311246 A1) disclose System Including a Fine-Grained Memory and a Less-Fine-Grained Memory.
5. Holestein et al. (US 20100191884 A1) disclose METHOD FOR REPLICATING LOCKS IN A DATA REPLICATION ENGINE.
6. Wang et al. (US 20100125557 A1) disclose ORIGINATION BASED CONFLICT DETECTION IN PEER-TO-PEER REPLICATION.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 8, 2021